Case 4:17-cr-00414 Document 128 Filed on 03/25/21 in TXSD Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
VS. CRIMINAL ACTION NO, 4:17-CR-414
JAMES DARIAN PIERRE, et al,
Defendants. ;

NOTICE OF STATUS CONFERENCE

The parties in this matter are hereby notified that a status conference has been set for
Friday, March 26, 2021 at 2:00 PM. This conference will be conducted by telephone to discuss
the upcoming trial scheduled for May 17, 2021. Instructions for calling are as follows:

Telephone Number: 713-250-5817
Conference ID: 45817#
Conference Password: 13579#
NOTE: ALL COUNSEL OF RECORD RECEIVING THIS NOTICE ARE

ORDERED TO NOTIFY ALL OTHER COUNSEL IN THIS CASE OF
THE CONTENTS OF THIS NOTICE.

 

Date: March 25, 2021 Nathan Ochsner, Clerk of Court

By: R. Hawkins, Case Manager

1/1
